Citation Nr: 0638190	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a bilateral ankle condition.  

2.  Entitlement to service connection for right knee strain, 
to include as secondary to a bilateral ankle condition.  

3.  Entitlement to service connection for weight gain, to 
include as secondary to a bilateral ankle condition.  

4.  Entitlement to service connection for gastrointestinal 
problems, to include as secondary to a bilateral ankle 
condition.  

5.  Entitlement to service connection for foot problems, to 
include as secondary to a bilateral ankle condition.  

6.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  

(The issue of entitlement to formal education under the 
provisions of Chapter 31, Title 38, United States Code is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
1990.  There is no evidence of service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2001 and April 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The May 2001 rating 
decision continued a 10 percent evaluation for 
osteochondritis dessicans medial talar dome right ankle, 
status post arthroscopy abrasion of talus and excision of 
chondral fragment and continued a 10 percent evaluation for 
arthritis with painful motion in the left ankle.  The April 
2003 rating decision denied entitlement to service connection 
for gastrointestinal problems, claimed as secondary to 
medication used for a service connected bilateral ankle 
condition; weight gain, right knee strain, hypertension, and 
foot problems, all claimed as secondary to the service 
connected bilateral ankle condition.  

In a May 2003 statement, the veteran requested a hearing 
regarding the issues addressed in the May 2001 and April 2003 
rating decisions.  The veteran testified before a hearing 
officer at the RO in March 2004.  A transcript of that 
hearing is of record.  The Board notes that the March 2004 
hearing addressed the issues of entitlement to service 
connection for gastrointestinal problems, weight gain, right 
knee strain, hypertension, and foot problems, but did not 
specifically address the increased evaluation claims.  
However, in a March 2004 statement, the veteran indicated 
that the hearing had satisfied his request for a personal 
hearing.  Therefore, the Board finds no outstanding hearing 
requests of record.  

In May 2003 the veteran also raised a claim of entitlement to 
service connection for bilateral pes planus as a result of 
active service.  This claim has not been adjudicated by the 
RO and is referred to the RO for appropriate action.  

In June 2006, susbsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the Board received 
a June 2005 record of treatment for the veteran's knees and 
ankles by Dr. M., with a May 2005 three phase bone scan with 
spect.  This evidence was not submitted with a waiver of 
review by the agency of original jurisdiction (AOJ), however, 
the Board finds that a waiver is not required because the 
evidence merely indicates the presence of current 
disabilities in the right knee and feet.  The presence of 
current disabilities was previously acknowledged by the AOJ 
and is not in dispute.  Thus, these records are not pertinent 
to the claims on appeal and a waiver of AOJ consideration is 
not necessary.  See 38 C.F.R. § 20.1304 (2006).  

The record reflects that a March 2005 rating decision denied 
entitlement to service connection for hearing loss and a left 
knee condition, to include as secondary to the service 
connected bilateral ankle disability.  This rating decision 
is not currently associated with the claims file.  In August 
2005 the veteran expressed disagreement with this decision.  
VA records reflect that a statement of the case was issued, 
but there is no evidence of a substantive appeal, and these 
issues have not been certified to the Board.  Therefore, the 
Board will not consider those issues.  38 C.F.R. § 20.200 
(2006).

The issues of entitlement to increased evaluations for right 
and left ankle disabilities, each currently evaluated as 10 
percent disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not currently have hypertension.   

2.  There is no competent evidence that a right knee 
condition, to include degenerative joint disease, is the 
proximate result of, or was aggravated by, active service or 
service connected bilateral ankle conditions, nor may a 
causal relationship to active service be presumed.   

3.  There is no competent evidence that weight gain is the 
proximate result of, or was aggravated by, active service or 
service connected ankle conditions.  

4.  There is no competent evidence that gastrointestinal 
problems are the proximate result of, or were aggravated by, 
active service, or medication used to treat service connected 
ankle conditions.  

5.  There is no competent evidence that foot problems are the 
proximate result of, or were aggravated by, active service or 
service connected ankle conditions.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been, and 
was not the result of or aggravated by the service connected 
ankle conditions.  38 U.S.C.A. §§ 1131, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic 
Code 7101(2006).  

2.  A right knee condition, to include degenerative joint 
disease, was not incurred in or aggravated by active military 
service, nor may it be presumed to have been, and was not the 
result of or aggravated by the service connected ankle 
conditions.  38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 4.71a, Diagnostic Code 5003 (2006).  

3.  Weight gain was not incurred in or aggravated by active 
military service, and was not the result of or aggravated by 
the service connected ankle conditions.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.310.  

4.  Gastrointestinal problems were not incurred in or 
aggravated by active military service, and were not the 
result of or aggravated by the service connected ankle 
conditions.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

5.  Foot problems were not incurred in or aggravated by 
active military service, and were not the result of or 
aggravated by the service connected ankle conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

VCAA letters dated in January and November 2003 informed the 
veteran of the information and evidence required to grant 
service connection for gastrointestinal problems, weight 
gain, right knee strain, high blood pressure, and foot 
problems, as secondary to his service connected ankle 
conditions.  The November 2003 VCAA letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain service records, 
medical records, or records held by other Federal agencies, 
but that he was nevertheless responsible for providing enough 
information about the records and any necessary releases to 
enable VA to request them from the person or agency that had 
them.  

Finally, with respect to the fourth element, the January and 
November 2003 VCAA letters asked the veteran to send 
information describing additional evidence he wanted VA to 
obtain on his behalf or to send the evidence itself.  These 
letters informed him where and when to send such information 
and evidence.  Thus, he was adequately advised to submit any 
evidence in his possession pertinent to the claims on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial denial, however, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The January 2004 
statement of the case (SOC), the July 2004 supplemental SOC 
(SSOC), and a July 2004 rating decision considered the claims 
based on all the evidence of record.  These readjudications 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
The January and November 2003 VCAA letters provided notice of 
what type of information and evidence was needed to 
substantiate the claims, but did not provide notice of the 
type of evidence necessary to establish disability ratings or 
effective dates.  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private outpatient treatment records have 
been associated with the claims file.  In addition, the 
veteran was afforded VA examinations to evaluate his claimed 
disabilities in April 2004.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Hypertension

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for certain chronic disabilities, 
including hypertension, may be established on a presumptive 
basis by a showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
after service, service connection is presumed.  If there were 
not sufficient observations to identify the chronic disease 
in service, a continuity of symptomatology is required.  
38 C.F.R. § 3.303(b) (2006).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The term "disability" as used in 38 U.S.C.A. § 1131 refers 
to "any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected 
condition."  Allen at 448.  

VA defines hypertension as existing when systolic readings 
are consistently 160 or more, with a diastolic reading of 
less than 90, or when diastolic readings are predominantly 90 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Service medical records do not indicate hypertension.  In 
April 1990, at VA examination to evaluate the veteran's ankle 
conditions, blood pressure was 120/70.  

VA outpatient treatment records from April 1990 to December 
1991 indicate blood pressure readings with systolic readings 
less than 140 and diastolic readings less than 80.  VA 
outpatient treatment records from April 1992 to October 1994 
indicate blood pressure readings with systolic readings of 
less than 160 and diastolic readings of 90 or less.  

In April 1996, the veteran's blood pressure was 167/94.  VA 
outpatient treatment records from November 2001 to April 2003 
indicate blood pressure readings with systolic readings 140 
or less and diastolic readings 90 or less.  An April 2003 
record of treatment noted hypertension to be controlled 
without medication.  

At the March 2004 RO hearing, the veteran reported that his 
blood pressure was under control without medication.  

The veteran underwent VA examination in April 2004, at which 
time the examiner reviewed the records and noted a blood 
pressure reading of 162/102 in February 2001 and that the 
veteran had been treated with metoprolol in the first half of 
2003 and had last filled the prescription in April of 2003.  
He had not been on medications for almost one year and denied 
a formal diagnosis of hypertension.  The veteran denied any 
complaints of strokes, cardiac insufficiency, or arrhythmias.  

On examination, blood pressure was 138/85.  The heart had 
regular rhythm with no gallops or murmurs.  The assessment 
was hypertension, claimed as secondary to his bilateral ankle 
condition.  The examiner opined that there was no 
relationship between these two separate and independent 
medical conditions, and noted that, on examination, while the 
veteran was on no antihypertensives, he was normotensive.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

The evidence of record indicates that the veteran does not 
currently have hypertension as defined by VA.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

While he has consistently pursued a claim of entitlement to 
service connection for hypertension, as a layperson, the 
veteran is not competent to provide a medical diagnosis of 
hypertension.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Further, the veteran testified in March 2004 that his blood 
pressure was under control without medication and he 
indicated at the April 2004 VA examination that he did not 
have a formal diagnosis of hypertension.  

Because the evidence is to the effect that the veteran does 
not have current hypertension, the preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the claim of entitlement 
to service connection, on either direct, secondary, or 
presumptive bases, must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


III.  Right Knee Strain

Service medical records do not indicate complaints regarding 
or treatment for the right knee in service.  

At treatment by Dr. T. in May 2003, the veteran complained of 
pain in the knee, but Dr. T. made no diagnosis regarding the 
knee.  

Records of treatment from Dr. G. from February 2004 reflect 
that the veteran presented with complaints of the gradual 
onset of right knee pain three years earlier.  Examination of 
the right knee revealed good range of motion with no 
effusion.  There was mild tenderness along the medial joint.  
There was no medial, lateral, anterior, posterior, or 
rotatory instability.  Lachman's and pivot-shift tests were 
negative.  Distal neurovascular status was intact.  

X-rays of the right knee appeared essentially normal, with no 
acute bony changes or significant arthritic change.  There 
was slight prominence at the patellofemoral joint.  The 
impression was that the right knee examination appeared 
consistent with possible internal derangement, but that there 
were no significant changes noted on X-ray.  

At his March 2004 hearing, the veteran testified that his 
right knee started hurting about 2 or 3 years earlier, and 
that it bothered him when he was on his feet and his ankle 
had been hurting.  He stated that no doctor had opined that 
the right knee strain was caused by the bilateral ankle 
condition.  

At VA examination in April 2004, the veteran reported that he 
worked full-time as a manufacturer technician, which involved 
a lot of standing and walking.  In regard to the right knee, 
he stated that it started bothering him about two years 
earlier, and that there was no injury.  He reported that pain 
moved up from the ankle to the knee.  He stated that right 
knee pain bothered him daily, and that he did not use braces 
or ambulatory aids.  He denied swelling or flare-ups, but 
stated that it hurt to move.  He reported no current 
treatment of the right knee, although he had been taking 
Vioxx for his feet, ankles, and knee, but had run out of it 
recently.  

On physical examination, the right knee was tender laterally.  
Cruciate and collateral ligaments were stable.  McMurray test 
and external torsion were negative.  There was some complaint 
of pain laterally, with no effusion and no crepitation 
palpated on active motion.  Manual muscle strength testing 
was 5/5 with no fatigabiltiy.  Range of motion was from 0 to 
105 degrees active, 0 to 120 degrees passive, with slight 
complaint of pain at terminal flexion.  

The examiner ordered X-rays of the right knee.  The 
examiner's impression in regard to the right knee was 
negligible degenerative joint disease, with functional 
impairment rated as slight, and no weakness, fatigability, or 
incoordination.  In response to the question of whether or 
not the right knee condition was secondary to the service-
connected bilateral ankle condition, the examiner responded 
no, indicating that the right knee condition was less likely 
than not related and that the ankle condition was 
insufficient to cause the right knee condition.  

In May 2005, the veteran underwent a bone scan, which noted 
mild degenerative changes in the right knee.  However, these 
changes were previously noted at the April 2004 VA 
examination.  In a June 2005 statement, Dr. M. reported that 
the veteran asked whether or not arthritis could be 
attributed to his ankles, and that he responded that there 
was no way to prove that one way or the other.  

Review of the record reveals that there is no medical 
evidence or opinion suggesting that the veteran's right knee 
condition is related to his service connected ankle 
disabilities.  Rather, the April 2004 VA examiner explicitly 
opined that the right knee condition was not attributable to 
the ankles.  

While the veteran himself has made the claim of such a 
relationship, as a layperson he is not be competent to 
express an opinion as to medical causation.  He has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of any competent evidence that a current right 
knee disability is proximately due to, or the result of, any 
of the veteran's service connected disabilities the claim 
must be denied.   

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis, however, service 
medical records are negative for any findings regarding the 
right knee and there is no medical opinion of record relating 
the right knee problems to service.  Also, the fact that the 
record does not reflect right knee problems until almost 10 
years after service, weighs against the finding of a nexus 
between that condition and service.  Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000).

Finally, presumptive service connection is available for 
arthritis as a chronic disease if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Degenerative arthritis is present to a degree of 10 percent 
only if there is X-ray evidence of that condition.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Because degenerative changes 
in the right knee were not demonstrated until the April 2004 
VA examination, the Board cannot entertain a potential grant 
of service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Weight Gain

Service medical records do not include complaints regarding 
or treatment for weight gain in service.  At VA examination 
in April 1990, the veteran weighed 163 lbs., which was also 
noted to be his maximum weight in the past year.  On VA 
treatment in April 1996, his weight was 223 lbs.  

VA outpatient treatment records from November 2001 to March 
2003 include a September 2002 nutrition note which indicated 
that the patient had completely cut beer out of his diet and 
was going to the gym for 3 hours 3 or 4 nights a week.  His 
weight was 222 lbs., and the dietitian noted weight gain and 
loss over the past year, with the veteran back to the same 
weight.  The dietitian did not opine as to the cause of the 
weight fluctuations.  

At treatment in August 2003, the veteran reported to his 
podiatrist that he had been told not to use his ankles very 
much and, so, he had put on a little bit of weight, but that, 
in general, he was stable with his weight.  The podiatrist 
did not opine as to any cause of the veteran's reported 
weight gain.  

Records of treatment from Dr. T. from May 2003 to February 
2004 include a report from the veteran in May 2003 that he 
was working hard to lose weight in that he went to a gym and 
monitored his diet.  He indicated that he was happy with his 
progress so far, and Dr. T.'s assessment included morbid 
obesity, much improved.  Her assessment in January 2004 was 
obesity, mild, has done a good job of getting into shape.  In 
February 2004, Dr. T. gave an assessment of mildly 
overweight.  

In a March 2004 letter, the veteran's wife stated that his 
ankle conditions had resulted in the veteran having to 
eliminate certain physical activities, such as jogging, 
basketball, football, and bike riding, from his lifestyle.  

The veteran testified in March 2004 that his doctor had 
recommended he not run or exercise because of his ankle 
condition.  However, the veteran did report that he tried to 
do cardiovascular exercise, and had gone swimming.  He stated 
that, after exercise, he felt good.  He also reported that he 
was a member of a gym and had lost a lot of weight; that he 
had weighed 240 pounds, but now weighed 212 or 213.  

At VA examination in April 2004, the veteran reported that he 
currently weighed 210 lbs.  He stated that he was a member of 
a fitness club and performed aerobic activities several times 
a week.  The examiner described the veteran as of a mild 
obese body habitus.  The examiner opined that there was no 
relationship between the alleged weight gain and the ankle 
condition.  The examiner also noted that the veteran's weight 
was almost 25 lbs. lighter than 4 years earlier.  

It is unclear whether the veteran is currently experiencing 
weight gain, as his testimony, and the findings of Dr. T. and 
the VA examiner indicate weight loss, however, he has gained 
a significant amount of weight since separation from service.  

Assuming arguendo that the veteran's weight gain does 
constitute a current disability, review of the record reveals 
that there is no medical evidence or opinion suggesting that 
the weight gain is related to his service connected ankle 
disabilities.  Rather, the April 2004 VA examiner explicitly 
opined that there was no relationship between the two 
conditions.  

While the veteran has made the claim of service connection, 
as a layperson he is not competent to express an opinion as 
to medical causation.  Espiritu.

In the absence of any competent evidence that weight gain is 
proximately due to, or the result of, any of the veteran's 
service connected disabilities the claim must be denied.   

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis, however, service 
medical records are negative for any findings regarding 
weight gain and there is no medical opinion of record 
relating weight gain to service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

V.  Gasrointestinal Problems

Service medical records do not include complaints regarding 
or treatment for gastrointestinal (GI) problems in service.  
The veteran has consistently asserted that his GI problems 
are the result of medication used to treat his ankle 
disabilities.  

The veteran underwent abdominal ultrasound in June 2003, to 
evaluate reflux disease and bloating.  The impression was 
normal, with the pancreas obscured by overlying bowel gas.  

VA outpatient treatment records from November 2001 to April 
2003 include diagnoses of gastroesophageal reflux disease 
(GERD) and in October 2002 the veteran underwent 
esophogastroduodenoscopy to evaluate daily reflux symptoms 
for the past 1 to 5 years.  This procedure revealed a hiatal 
hernia and esophageal inflammation, moderate severity, 
suspected as a result of reflux.  

Records of treatment from Dr. T. indicate that, in May 2003, 
the veteran complained of a lot of problems with "cough and 
spitting up stuff."  He described his saliva as very acidy 
and reported bloating in his stomach and feeling nauseated at 
times.  He reported frequent diarrhea and having to go to the 
bathroom for a bowel movement after eating.  He reported 
using Ibuprofen in the past, which he said bothered his 
stomach.  The assessment included GERD and bloating.  Dr. T. 
indicated that she was concerned about the possibility of 
chronic cholecystitis, which she noted to be common after 
weight loss.  

In January 2004 the veteran described "nasty gas and green 
stool."  He also said he had a lot of bloating.  He 
described his symptoms as starting approximately two weeks 
earlier, and lasting for about 3 days.  He reported trouble 
off and on for years.  The assessment included GERD and 
abdominal pain, bloating, diarrhea, and gas.  Dr. T. again 
noted her concern regarding chronic cholecystitis, but added 
that she thought he might also have reflux as the sole 
etiology.  She also prescribed Ranitidine.   

In her March 2004 letter, the veteran's wife stated that the 
medications her husband took for his ankle problems had 
created other medical problems affecting his health, in 
particular his stomach, specifically acid reflux disease.  

At the March 2004 hearing, the veteran testified that he 
began taking Motrin for his ankle condition in 1990, and it 
bothered his stomach when he took it.  He stated that he also 
took Piroxicam and that he continued to have stomach 
problems.  Specifically, he described spitting up a lot, 
going to the bathroom a lot, usually liquid, and frequent 
burping and coughing.  He also described deep pain in his 
stomach when he needed to use the restroom.  He reported that 
he was currently taking Ranitidine for his GI symptoms.  

At VA examination in April 2004 the veteran described 
intermittent bouts of reflux and heartburn, abdominal 
bloating, nausea, and excessive burping.  He denied any 
vomiting, bilious emesis, coffee ground emesis, or 
hematemesis.  He denied melena, hematochezia, and 
constipation, but did report loose bowel movements, with two 
or three stools per day.  The veteran reported that he was 
currently taking Ranitidine with mitigation but not complete 
resolution of his symptoms.  He attributed his GI problems to 
his use of nonsteroidal analgesics for more than 5 years to 
treat his bilateral ankle condition.  He reported taking 
Ibuprofen, Vicodin, Piroxicam, and Vioxx.  

On examination, the abdomen was soft and nontender, mildly 
obese, with no organomegaly, guarding, or rebound.  The 
assessment included GERD, not due nonsteroidal analgesic use.  
The examiner added that GERD had not been aggravated by the 
use of this type of medication.  The assessment also included 
gastritis, by clinical symptoms.  The examiner noted that, 
given that the veteran was no longer on first generation 
nonsteroidal analgesics, and continued to have symptoms, it 
was less likely than not that current gastritis was due to 
his previous nonsteroidal analgesic use or to his current 
second generation nonsteroidal analgesic, COX-2 inhibitor.  

Review of the record reveals that there is no medical 
evidence or opinion suggesting that the veteran's 
gastrointestinal problems are related to medication used to 
treat his service connected ankle disabilities.  Rather, the 
April 2004 VA examiner explicitly opined that GERD was 
neither due to, nor aggravated by, these medications, and 
that it was less likely than not that gastritis was due to 
the use of these medications.  

While the veteran and his wife have asserted that the 
veteran's GI problems are the result of medication used to 
treat his service connected ankle disabilities, as 
laypersons, they are not competent to express an opinion as 
to medical causation, as neither has claimed, nor shown, that 
he or she is a medical expert, capable of rendering medical 
opinions.  Espiritu.

In the absence of any competent evidence that GI problems are 
proximately due to, or the result of, service connected 
disabilities the claim must be denied.   

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis, however, service 
medical records are negative for any findings regarding GI 
problems and there is no medical opinion of record relating 
GI problems to service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



VI.  Foot Problems

Service medical records do not include any complaints 
regarding or treatment for foot problems other than the 
service connected ankle disabilities.  

VA outpatient treatment records from November 2001 to April 
2003 include a September 2002 complaint of foot pain since 
the ankle injury in service.  The diagnosis was pes planus 
with PTTD.  As noted in the introduction, the veteran's claim 
of entitlement to service connection for pes planus is being 
referred to the RO for initial adjudication.  

At treatment by Dr. T. in May 2003, the veteran reported 
trouble with his feet upon first getting up in the morning 
for the past two years.  He stated that he had pain upon 
squeezing the forefoot.  The assessment included foot pain.  

At the March 2004 hearing, the veteran testified that he 
started experiencing foot problems when he first got up in 
the morning and stepped down out of bed.  He described pain 
in the middle of the foot, up under it, and on the top and on 
either side.  He described this as more of a bone ache.  He 
stated that, when he was sitting, he felt pain in his ankles, 
but that when he stepped down on the foot he experienced the 
aching.  He also reported that his feet felt inflamed, and 
that he sometimes experienced throbbing pain, but not all the 
time.  

At the April 2004 VA examination the examiner reviewed a 
March 2003 X-ray report of both feet, which noted bilateral 
pes planus but was otherwise normal, with no change since 
1998.  The veteran reported the onset of symptoms in the feet 
as 2000 or 2001, with no injury.  He said that his feet 
bothered him daily, with the right bothering him more than 
the left.  He described pain in the top of the mid foot and 
described swelling.  He stated that inserts for flat feet 
helped with the pain.  He reported no flare-ups in regard to 
the feet.  

Physical examination indicated pes planus, which the examiner 
noted to be not related to service, and tenderness around the 
dorsum of the mid foot, bilaterally.  There was no swelling, 
weakness, fatigability, or evidence of abnormal weight 
bearing.  The impression regarding both feet was minimal 
functional impairment, with no weakness, fatigability, or 
incoordination.  

The diagnosis of the left foot was strain, and the examiner 
opined that, on an at least as likely as not basis, this was 
not related to the service connected left ankle.  The 
examiner did not provide a specific opinion regarding 
etiology of the right foot condition.  

The May 2005 bone scan by Dr. M. revealed mild patchy 
increased activity in the region of the feet and ankles 
bilaterally, consistent with chronic degenerative changes.  
Dr. M. recommended correlation of these findings with X-ray 
examination.  He did not opine as to etiology of the 
degenerative changes suggested by his findings, but, rather, 
stated in June 2005 that there would be no way to prove one 
way or the other that any degenerative changes were 
attributable to the ankles.  

Despite the absence of a specific opinion as to etiology of 
the right foot condition, there is simply no medical evidence 
or opinion suggesting that the veteran's right foot condition 
is related to his service connected ankle disabilities.  
There is also no medical opinion or evidence suggesting a 
nexus in regard to the left foot, and the April 2004 VA 
examiner specifically opined that left foot strain was not at 
least as likely as not the result of the service connected 
left ankle disability.  

The veteran is competent to report, as he at times has, a 
continuity of symptomatology extending from service to the 
present.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Such a history, however, is not sufficient to establish a 
link between current disability and service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

In the absence of any competent evidence that current right 
and left foot problems are proximately due to, or the result 
of, the veteran's service connected disabilities the claim 
must be denied.   

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis, however, service 
medical records are negative for any findings regarding the 
feet, other than the ankles, and there is no medical opinion 
of record relating the foot problems to service.  

Finally, the Board cannot entertain a potential grant of 
service connection on a presumptive basis as arthritis has 
not been demonstrated by X-ray evidence.  Rather, Dr. M. 
noted that the findings of the May 2005 bone scan were 
consistent with degenerative changes, but that such findings 
should be correlated with X-ray examination.  Even if the May 
2005 bone scan did demonstrate evidence of arthritis in the 
feet, this evidence is over 15 years after separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 
4.71a, Diagnostic Code 5003.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to a bilateral ankle condition, is 
denied.  

Entitlement to service connection for right knee strain, to 
include as secondary to a bilateral ankle condition, is 
denied.  

Entitlement to service connection for weight gain, to include 
as secondary to a bilateral ankle condition, is denied.  

Entitlement to service connection for gastrointestinal 
problems, to include as secondary to a bilateral ankle 
condition, is denied.  

Entitlement to service connection for foot problems, to 
include as secondary to a bilateral ankle condition, is 
denied.  


REMAND

The record reflects that the veteran has not been provided 
VCAA notice in regard to his claims for increased evaluations 
for the right and left ankle disabilities.  Failure to 
provide notice of what evidence is needed to substantiate the 
claim is ordinarily prejudicial.  Overton v. Nicholson, 20 
Vet. App. 420 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, the Board finds that remand is required so 
that the notice deficiency can be remedied prior to appellate 
review.  

Further, during the pendency of this appeal the Court issued 
a decision in the conosolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In providing notice on remand, the AMC/RO 
should ensure that the veteran is provided notice regarding 
disability ratings and effective dates.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  
In an August 2005 statement the veteran asserted that his 
bilateral ankle disability had increased in severity and 
required reevaluation.  He specifically asserted that he was 
experiencing increased pain and reduced flexibility affecting 
both lower extremities.  
Several pieces of evidence pertinent to the claims of 
entitlement to increased evaluations for the right and left 
ankle disabilities have been added to the record since the 
AOJ last readjudicated the claim, in the September 2002 SOC, 
however, as these claims are being remanded for further 
development, all of the evidence should be considered by the 
AOJ in its readjudication of the claims pursuant to this 
remand.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims.  This letter should also provide 
notice on the information and evidence 
needed to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA ankle 
examination to determine the current 
extent of impairment resulting from the 
right and left ankle disabilities.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should describe limitation 
of motion in each ankle, specifically 
indicating whether any limitation of 
motion is moderate or marked.  

In regard to each ankle, the examiner 
should further indicate whether or not 
there is X-ray evidence of arthritis 
involving 2 or more major joints or 2 or 
more minor joint groups, with occasional 
incapacitating exacerbations.  

The examiner should provide a rationale 
for the opinions expressed.  

These findings are needed to evaluate the 
veteran's disabilities in accordance with 
criteria contained the rating schedule.  
It is therefore, essential that the 
examination report contain all requested 
findings and opinions.

3.  After the above development is 
completed, readjudicate the claims of 
entitlement to increased evaluations for 
right and left ankle disabilities.  If 
the claims remain denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


